DISMISS and Opinion Filed October 24, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00632-CV

                  TERESA WARD, Appellant
                             V.
THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK
   AS SUCCESSOR IN INTEREST TO JP MORGAN CHASE BANK,
 NATIONAL ASSOCIATION, AS TRUSTEE FOR C-BASS MORTGAGE
 LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-RPI, OCWEN
 LOAN SERVICING, L.L.C., DAVID GARVIN, MICHAEL P. MENTON,
 MICHAEL R. STEINMARK, GEARY CLINT JONES, INDIVIDUALLY
     AND AS GOVERNOR OF METRO W. LLC, METRO W. LLC,
SHAO-AN WANG, ELMER CHAVEZ, AND NICOLE CHAVEZ, Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-00556-2021

                         MEMORANDUM OPINION
               Before Justices Molberg, Partida-Kipness, and Carlyle
                            Opinion by Justice Molberg
      The clerk’s record was originally due July 26, 2022. It has not been filed

because of non-payment. By orders dated August 4 and August 26, we gave

appellant two opportunities to provide either written verification that she has paid or

made arrangements to pay the fees for the clerk’s record or written documentation

that she is entitled to proceed without payment of costs. We further cautioned
appellant that should she fail to provide the requested written verification or

documentation related to the clerk’s record, we would dismiss the appeal for

want of prosecution. See TEX. R. APP. P. 37.3(b).

      As of today’s date, appellant has not complied. Accordingly, we dismiss the

appeal for want of prosecution. See id.




                                            /Ken Molberg//
                                            KEN MOLBERG
220632f.p05                                 JUSTICE




                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

TERESA WARD, Appellant                       On Appeal from the 219th Judicial
                                             District Court, Collin County, Texas
No. 05-22-00632-CV          V.               Trial Court Cause No. 219-00556-
                                             2021.
THE BANK OF NEW YORK                         Opinion delivered by Justice
MELLON F/K/A THE BANK OF                     Molberg. Justices Partida-Kipness
NEW YORK AS SUCCESSOR IN                     and Carlyle participating.
INTEREST TO JP MORGAN
CHASE BANK, NATIONAL
ASSOCIATION, AS TRUSTEE
FOR C-BASS MORTGAGE LOAN
ASSET-BACKED CERTIFICATES,
SERIES 2004-RPI, OCWEN LOAN
SERVICING, L.L.C., DAVID
GARVIN, MICHAEL P. MENTON,
MICHAEL R. STEINMARK,
GEARY CLINT JONES,
INDIVIDUALLY AND AS
GOVERNOR OF METRO W. LLC,
METRO W. LLC,
SHAO-AN WANG, ELMER
CHAVEZ, AND NICOLE
CHAVEZ, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 24th day of October, 2022.


                                       –3–